UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-2006


In re: CHUKWUMA E. AZUBUKO,

                Petitioner.



                 On Petition for Writ of Mandamus.
                        (1:11-cv-01639-JKB)


Submitted:   November 2, 2012               Decided:   November 7, 2012


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Chukwuma E. Azubuko, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Chukwuma E. Azubuko petitions for a writ of mandamus

seeking an order directing the relief he sought in a previously

dismissed lawsuit.               We conclude that Azubuko is not entitled to

mandamus relief.

               Mandamus relief is a drastic remedy and should be used

only    in    extraordinary           circumstances.              Kerr      v.    United    States

Dist.       Court,       426    U.S.        394,   402     (1976);       United         States    v.

Moussaoui,         333    F.3d       509,    516-17       (4th    Cir.      2003).        Further,

mandamus      relief       is    available         only    when    the      petitioner      has    a

clear right to the relief sought,                         In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988), and mandamus may not

be used as a substitute for appeal.                               In re Lockheed Martin

Corp., 503 F.3d 351, 353 (4th Cir. 2007).

               Here, the relief sought by Azubuko is not available by

way    of    mandamus.           Accordingly,           although       we    grant       leave    to

proceed in forma pauperis, we deny the petition for writ of

mandamus.          We dispense with oral argument because the facts and

legal    contentions            are    adequately         presented      in       the    materials

before       the    court      and    argument         would     not   aid       the    decisional

process.



                                                                                 PETITION DENIED



                                                   2